ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to an external speaker system, classified in A61N1/36036.
II. Claims 13-25, drawn to a cochlear calibrating method, classified in A61N1/36039.
III. Claims 26-35, drawn to an external programmer, classified in A61N1/37235.
The inventions are independent or distinct, each from the other because:
Inventions II and [I and III] are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case group I can be used to practice another and materially different process not requiring sensing the stapedial reflex, but using ECAPs for sensing.  In addition, group II can be practiced by another and materially different apparatus not requiring the external device for outputting an acoustic signal or increase the intensity of the signal over time, but the process using internal components for delivering an electrical signal.
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the combination does not require increasing the intensity of an acoustic signal over time.  The subcombination has separate utility such as not requiring the speaker, but using a different device, such as a vibration device.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the groups are searched in different areas and/or are recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Eric Buss on 7/29/21 a provisional election was made without traverse to prosecute the invention of group II, claims 13-25.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-12 and 26-35 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, line 4, “a signal processor” is vague as a signal processor is used in line 2.  It is unclear if this is the same processor from line 2 or a different processor. If it is the same, then “the” signal processor should be used.  If it is different, then it is suggested to use a modified, such as “a second signal processor”.
Claim 17 is vague and it is unclear if acoustic signals are being delivered or if electrical signals are being delivered.  Claim 17 states that the first input signals are being “received” and “represent” the acoustic signals, but claim 13 states that the received representative acoustic signals are outputted as electrical signals.  It is unclear if increasing acoustic signals are being delivered or if increasing electrical signals are being delivered to detect the stapedial reflex.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 21 are rejected under 35 U.S.C. 102a1 as being anticipated by Single et al (WO 2017/100866).  Single discloses the implanted signal processor to receive an input signal representative of an acoustic signal (e.g. figures 2, 14, 17, paras. 65, 68, etc.—it can receive a signal from the telemetry from external processor of figure 1, from the patient settings, and/or the control programs) that provides a stimulation signal based on the input and transfer function (e.g. figures 14-17, paras. 28, 65, 67, 69, etc.) and uses an implanted middle ear sensor to detect a stapedial reflex (e.g. abstract, paras. 2, 17, 45, 49, etc.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-21 and 24-25 are rejected under 35 U.S.C. 102(a1) as anticipated by Masaki et al (2014/0309712) or, in the alternative, under 35 U.S.C. 103 as obvious over Masaki et al in view of Single et al.  Masaki discloses the use of an implanted signal processor (e.g. paras. 41, 55, claim 5, etc.) to receive a wireless signal representative of an acoustic signal from a tablet/pc/etc. (e.g. paras. 18, 51, 62, etc.) and provide stimulation based on the input signal and a transfer function (e.g. paras. 17, 2, abstract, etc.) where the stapedial reflex middle ear sensor is placed within the ear of the patient, and can be on the contralateral side, and is therefore implanted (e.g. para. 66, etc.; in the alternative, see the 103 rejection below).  Masaki discloses that the acoustic signal is increased and frequency is varied until a stapedius reflex is sensed (e.g. para. 18, 25, 26, 27, 37, 43, etc.) to update the transfer function (e.g. paras. 43, 44, etc., and is therefore received by the implanted signal processor, in the alternative see the 103 rejection below).
In the alternative, Single discloses the use of an implanted middle ear sensor to sense the stapedius reflex signal and the use of an implanted speech processor to receive the acoustic input signal and the stapedius reflex signal to update the transfer function of the cochlear implant based on the reflex signal to allow the device to use the existing implanted sensors to easily sense the stapedius reflex and allow the implanted speech processor to quickly and automatically make adjustments to the transfer function based on the directly sensed middle ear reflexes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Masaki, with the use of an implanted middle ear sensor to sense the stapedius reflex signal and the use of an implanted speech processor to receive the acoustic input signal and the stapedius reflex signal to update the transfer function of the cochlear implant based on the reflex signal, as taught by Single, since it would provide the predictable results of allowing the device to use the existing implanted sensors to easily sense the stapedius reflex and allowing the implanted speech processor to quickly and automatically make adjustments to the transfer function based on the directly sensed middle ear reflexes.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as obvious over Masaki et al or Masaki in view of Single et al.  Masaki or Masaki in view of Single discloses applying the acoustic sound signal but not using an in-ear speaker.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Masaki, or Masaki in view of Single, with applying the acoustic signal using an in-ear speaker, as is well known and common knowledge in the art, since it would provide the predictable results of an inexpensive and conventional way of relaying the sound signal to the patient’s ear to measure the stapedius reflex.
Conclusion
The prior art evidence made of record and not relied upon shows the use of external speakers for applying the acoustic signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        8/14/21